DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For examination purposes, ‘a system’ has been interpreted as ‘an apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 each recites the limitation "the rotating first and second shutter plates".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US Patent No. 9,627,187).
With respect to claims 1 and 7, Ishihara discloses in fig. 9 a sputtering (i.e. physical vapor deposition) apparatus comprising a vacuum container (i.e. chamber) [911] containing a target plate [944] of a target cathode [942] (which has an associated voltage), a first shutter plate [932] with a first set of openings [932a] (as shown in figs. 1B-1C), a second shutter plate [934] with a second set of openings [934a] (as shown in figs. 1B-1C), both the first and second shutter plates [932],[934] between the target plate [944] and a substrate [922], the first and second shutter plates [932],[934] comprise a double rotation shutter mechanism via shaft [936] (abstract; col. 2, lines 42-67; col. 3, lines 1-4; col. 8, lines 17-25). The claim requirement of “deposition rate is controlled by modulating relative speed between the rotating first and second shutter plates’ relates to the intended functioning of the claimed first and second shutter plates, with the first and second shutter plate [932],[932a] of Ishihara fully capable of functioning in the claimed manner.
With respect to claim 3, Ishihara further discloses in fig. 9 the first and second shutter plates [932],[934] rotate in a corresponding direction via shaft [936] (col. 2, lines 42-67; col. 3, lines 1-4).
With respect to claims 5 and 6, Ishihara further depicts in fig. 9 a film from the target plate [944] is deposited onto the substrate [922] with alignment of the first and second openings [932a],[934a] of the respective first and second shutter plates 
With respect to claim 8, the first and second shutter plates [932],[934] of Ishihara are fully capable of rotating to improve a film deposited onto the substrate [922].
Claims 1-8 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al (US Patent No. 7,850,827).
With respect to claim 1, Nomura discloses in fig. 3 a sputtering (i.e. physical vapor deposition) apparatus comprising at least one target plate [35],[36],[38] connected with a power supply (which has an associated voltage), a first shutter plate [61] with a first set of openings [61a],[61b], a second shutter plate [62] with a second set of openings [62a],[62b] (shown in fig. 5), both the first and second shutter plates [61],[62] between the at least one target plate [35],[36],[38] and a substrate [34], and the first and second shutter plates [61],[62] rotate via controller [71] in fig. 4 (abstract; col. 5, lines 43-48; col. 9, lines 8-44; col. 10, lines 15-25). The claim requirement of “deposition rate is controlled by modulating relative speed between the rotating first and second shutter plates’ relates to the intended functioning of the claimed first and second shutter plates, with the first and second shutter plate [61],[62] of Nomura fully capable of functioning in the claimed manner via controller [71].
With respect to claims 2-4, Nomura further discloses in figs. 3-4 the controller [71] individually controls the first and second shutter plates [61],[62] via drive unit [72] to the first shutter plate [61] and drive unit [73] to the second shutter plate [62] such that the first and second shutter plates [61],[62] freely rotate from each other (col. 9, lines 8-
With respect to claims 5 and 6, Nomura further depicts in fig. 6 a film [81A] is deposited onto a substrate [34] when first and second openings [61a],[62a] are aligned (fig. 6(B); col. 11, lines 25-52), and the film [81A] is not deposited onto the substrate [34] when the first and second openings [61a],[62a] are misaligned (fig. 6(A); col. 11, lines 25-52).
With respect to claim 7, Nomura further discloses the sputtering apparatus comprising the at least one target plate [35],[36],[38], the first and second shutter plates [61],[62], and substrate [34] shown in fig. 3, are within a physical vapor deposition chamber [17C] shown in fig. 2B (col. 7, lines 59-67; col. 9, lines 8-19).
With respect to claim 8, Nomura further discloses shutter mechanism [54] comprising the first and second shutter plates [61],[62] results in a high uniform film thickness distribution and preventing contamination of deposited film (col. 9, lines 1-23), which therefore improves quality of deposited films.
With respect to claims 18-20, Nomura discloses in fig. 3 a sputtering (i.e. physical vapor deposition) apparatus comprising at least one target plate [35],[36],[38] connected with a power supply (which has an associated voltage), a first shutter plate [61] with a first set of openings [61a],[61b], a second shutter plate [62] with a second set of openings [62a],[62b] (shown in fig. 5), both the first and second shutter plates .

Response to Arguments
Applicant’s Remarks on p. 5-6 filed 2/2/2021 are addressed below.

102 Rejections
On p. 5, Applicant argues that Ishihara does not teach ‘deposition rate controlled by modulating relative speed between the rotating first and second shutter plates’ as required by amended claim 1.
The Examiner respectfully disagrees since Applicant's argument is directed to the intended use of the claimed invention, which must result in a structural difference 
On p. 5-6, Applicant argues similarly that Nomura does not teach ‘deposition rate controlled by modulating relative speed between the rotating first and second shutter plates’ as required by amended claims 1 and 18.
The Examiner respectfully disagrees similarly since Applicant's argument is directed to the intended use of the claimed invention, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure of the first and second shutter plates [61],[62] of Nomura is capable of performing the intended use with the controller [71], then Nomura meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 9,322,095 relevant for teaching a triple shutter plate arrangement and fully capable of controlling rotation of each shutter plate via control scheme.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL A BAND/Primary Examiner, Art Unit 1794